Mr. Justice Bailey delivered the opinion of the court: This is an appeal from a judgment of the county court of Cook county, for the sale of the appellant’s land for a delinquent special assessment made by the city of Chicago for a street improvement. A judgment confirming the assessment had been previously rendered by the county court- by default, and the appellant appeared and filed various objections to the entry of judgment for the sale of his land, all of which were overruled and judgment was entered. The objection now insisted upon is, that the ordinance in pursuance of which the assessment was made is void, because it fails to describe the proposed' improvement as being within the city of Chicago. A considerable portion of the appellant’s brief is devoted to the question whether this objection is one which may be availed of on application for judgment for sale of his land, notwithstanding the judgment by default confirming the assessment. But whether this is so or not need not be considered, as the objection itself, even if it had been interposed in apt time to the entry of judgment of confirmation, would not have been tenable. ' The language of the ordinance designating the locality of the proposed improvement is as follows: “That Sixty-third street, from State street to Cottage Grove avenue, be and the same is hereby ordered curbed,” etc. As we have held in Stanton et al. v. City of Chicago, (in which the opinion is this day filed,) so long as nothing appears to the contrary, the presumption will be indulged in that the city council has not intended to transcend its territorial jurisdiction, and that the location of the improvement provided for by its ordinance is within the city. Objection is also made that the special assessment notice published by the commissioners who made the assessment is insufficient, because it failed to state affirmatively that the improvement for which the assessment was made was within the city. The notice followed the language of the ordinance in that respect, and as the designation ■ of the location of the improvement in the ordinance must be held to be sufficient, the same thing must be said of the notice. As none of the objections' to the entry of judgment were well taken, the judgment of the county court will be affirmed. Judgment affirmed.